Name: 89/493/EEC: Commission Decision of 27 July 1989 on financial contributions from the Community for the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  environmental policy;  Europe
 Date Published: 1989-08-15

 Avis juridique important|31989D049389/493/EEC: Commission Decision of 27 July 1989 on financial contributions from the Community for the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic) Official Journal L 238 , 15/08/1989 P. 0051 - 0051*****COMMISSION DECISION of 27 July 1989 on financial contributions from the Community for the eradication of foot-and-mouth disease in Italy (only the Italian text is authentic) (89/493/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 1 thereof, Whereas three series of outbreaks of foot-and-mouth disease occurred in Italy during 1988; whereas the apprearance of this disease is a serious danger to the Community's livestock and in order to help eradicate the disease as rapidly as possible the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of these series of foot-and-mouth disease outbreaks were officially confirmed the Italian Authorities took all the measures specified in Article 1 of Decision 77/97/EEC with a view to eradication; whereas such measures were notified by the Italian Authorities at meetings of the Standing Veterinary Committee on 30 June, 27 July, 20 September, 16 November and 13 December 1988; Whereas the evolution of the situation and the seriousness of the disease were such that the Italian Authorities applied vaccination measures in the areas surrounding the outbreaks; whereas the measures in general were continued until complete eradication was achieved; Whereas the conditions for Community financial assistance have been met; whereas to be fully effective the Community's assistance should be the maximum authorised in the said Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Commission shall pay to Italy: - 50 % of the expenditure incurred in compensating owners for the slaughter and destruction of animals and disinfection of the farms, and - 100 % of the cost of the vaccine used and 50 % of the expenses incurred in carrying out the vaccination around the infected farms, after the outbreaks of foot-and-mouth disease detected in Tuscany and Umbria in June and July 1988. 2. The Commission shall pay to Italy: - 50 % of the expenditure incurred in compensating owners for the slaughter and destruction of animals and disinfection of the farms, and - 100 % of the cost of the vaccine used and 50 % of the expenses incurred in carrying out the vaccination around the infected farms, after the outbreaks of foot-and-mouth disease detected in Lombardy in July and August 1988. 3. The Commission shall pay to Italy: - 50 % of the expenditure incurred in compensating owners for the slaughter and destruction of animals and disinfection of the farms, and - 100 % of the cost of the vaccine used and 50 % of the expenses incurred in carrying out the vaccination around the infected farms, after the outbreaks of foot-and-mouth disease detected in Emilia-Romagna in November 1988. Article 2 The Community financial participation shall be granted after supporting documents have been submitted. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 27 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 362, 31. 12. 1985, p. 8.